Davis, J.:
I concur. It should be indicated in the order that the amount to be deducted under the stipulation, is the sum which the receiver would have been obliged to pay to the holders of policies under which losses have been sustained and paid, and not the whole amount of such losses.
Beady, J., concurs.
Judgment reversed, new trial ordered, costs to abide event, unless plaintiff can and will stipulate to deduct such sum from the recovery, as will limit it to the actual loss sustained. If that shall be done, and a stipulation given to that effect within twenty days after notice of the decision, then, as so modified, judgment affirmed, without costs of appeal.